USCA4 Appeal: 22-6281      Doc: 16         Filed: 10/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6281


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        PARVIZ LAVI, a/k/a Peter, a/k/a Pierre,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:98-cr-00060-RBS-FBS-1)


        Submitted: September 9, 2022                                  Decided: October 11, 2022


        Before THACKER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Parviz Lavi, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6281      Doc: 16          Filed: 10/11/2022     Pg: 2 of 2




        PER CURIAM:

               Parviz Lavi appeals the district court’s order dismissing his motion for

        expungement. We have reviewed the record and find no reversible error. Accordingly, we

        affirm for the reasons stated by the district court. United States v. Lavi, No. 2:98-cr-00060-

        RBS-FBS-1 (E.D. Va. Feb. 22, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2